Citation Nr: 1627168	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  07-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August 1960 to November 1960, with additional Army Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2010, a hearing was held before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  

In a March 2011 decision, the Board reopened the service connection claim for bilateral hearing loss and remanded the underlying service connection claim and the service connection claim for a psychiatric disorder.  

The VLJ who presided at the December 2010 hearing has since retired from the Board, and the Veteran was informed in an October 2013 letter of his right to present testimony at another hearing before a VLJ.  The Veteran requested another hearing and the Board remanded the claims in order to schedule a hearing in April 2014.  The Veteran then appeared before the undersigned VLJ in February 2016.  A transcript of this hearing is also associated with the claims file.  

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for bilateral hearing loss and a psychiatric disorder on the basis that his disabilities are related to a period of ACDUTRA.  Specifically, he contends that he was hospitalized for problems of the ear during a period of ACDUTRA when another individual fired a gun near his head.  He contends that the firing of the gun near his head caused hearing loss.  He further contends that he has an acquired psychiatric disorder as a result of this in-service event, or in the alternative, his psychiatric disorder is related to his bilateral hearing loss.  He submitted a March 2006 lay statement from a serviceman who witnessed the August 1961 incident on the firing range.    

The appellant's DD Form 214 shows that he had ACDUTRA from August 1960 to November 1960.  On his July 1960 report of medical history for enlistment purposes, he reported a history of ear, nose, or throat trouble.  In the physician's section of the report, the examiner noted that he had no disability.  On the July 1960 enlistment examination report, the appellant's ears were noted to be abnormal.  He had signs of recent otitis media of the left ear.  An audiometer test was not conducted, but he was noted to have a normal whisper test.  In November 1960, the appellant reported yes to ear, nose or throat trouble, and otitis externa was indicated in the physician's summary.  The November 1960 examination report noted normal ears and a normal whisper test.  

A service personnel record appears to indicate that the appellant had another period of ACDUTRA from July 30, 1961 to August 13, 1961.  An August 1961 service treatment record reveals that the appellant was hospitalized for five days due to an infection of the external auditory meatus.  The hospitalization records from these five days are not associated with the claims file.  A remand is required to obtain these hospitalization records, since the August 1961 hospitalization for an ear problem corresponds to the timeframe of the alleged incident on the firing range.  

Additionally, it appears that VA treatment records have not been associated with the claims file since April 2012.  Sullivan v. McDonald, 815 F.3d 786 ( 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Finally, the appellant has submitted several private audiograms.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologists as these private records do not discuss whether the Maryland CNC test was conducted.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file all records of VA treatment dated since April 2012. 

2.  Obtain the separately stored in-service hospitalization records dated August 4-9, 1961 from the U.S. Army hospital in Fort Campbell, Kentucky.  If such records are unavailable, documentation of such should be included in the claims file.      

3.  Request that the appellant complete any of the necessary forms in order to contact the private audiological treatment providers, to include providers of the January 1993 record (Audiology & Hearing Aid Division), the November 1999 record (Advanced Hearing Care Center L.L.C.), the September 2003 record (The Morissette Clinic), the January 2004 record (The Morissette Clinic), the April 2005 record (The Morissette Clinic), and the June 2005 record (Audiology & Hearing Aids - Studio 124), along with Lister Healthcare Group, to (i) state whether the Maryland CNC test was conducted and if so, what was the Maryland CNC percentage at that time and (ii) provide the exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (1000, 2000, 3000, and 4000 Hertz).  All attempts to seek clarification, and any response received, must be documented in the claims file.  

4.  Afford the appellant another opportunity to submit or identify any additional private treatment records which are not currently associated with the claims file.  Appropriate action should be taken to associate the identified records with the claims file.  

5.  Then, after conducting any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the appellant and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




